Case 5:20-cv-00995-JVS-AFM Document 7 Filed 05/12/20 Page 1 of 1 Page ID #:5



 1

 2

 3                                                            JS-6
 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    LUIS F. BALLESTEROS,                   Case No. 5:20-cv-00995-JVS (AFM)
12
                        Petitioner,
            v.                               JUDGMENT
13

14    J. GASTELO, Warden,
15
                        Respondent.
16

17          In accordance with the Order Summarily Dismissing Petition for Writ of
18   Habeas Corpus for Lack of Subject Matter Jurisdiction,
19         IT IS ORDERED AND ADJUDGED that this action is dismissed without
20   prejudice.
21

22   DATED: May 12, 2020
23

24                                        ___________________________________
                                                    JAMES V. SELNA
25                                          UNITED STATES DISTRICT JUDGE
26

27

28
